[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Daily Servs., L.L.C. v. Morrison, Slip Opinion No. 2018-Ohio-2151.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                           SLIP OPINION NO. 2018-OHIO-2151
     THE STATE EX REL. DAILY SERVICES, L.L.C., APPELLEE, v. MORRISON,1
                                    ADMR., APPELLANT.
    [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Daily Servs., L.L.C. v. Morrison, Slip Opinion No.
                                      2018-Ohio-2151.]
Workers’ compensation—Bureau of Workers’ Compensation did not abuse its
         discretion when it determined that short-term temp agency wholly
         succeeded the business operations of long-term temp agency for purposes
         of transferring long-term agency’s unpaid premium liabilities to short-term
         agency under former Ohio Adm.Code 4123-17-02(C)(1)—Court of
         appeals’ judgment granting writ of mandamus reversed.
      (No. 2017-0251—Submitted February 13, 2018—Decided June 6, 2018.)
               APPEAL from the Court of Appeals for Franklin County,
                             No. 14AP-405, 2016-Ohio-8333.

1
  Under S.Ct.Prac.R. 4.06(B), Sarah D. Morrison, the current administrator of the Bureau of
Workers’ Compensation, is automatically substituted for Stephen Buehrer, the former administrator,
as a party to this action.
                             SUPREME COURT OF OHIO




                           _______________________
       Per Curiam.
       {¶ 1} Appellant,    the   administrator   of    the   Bureau   of   Workers’
Compensation, appeals the judgment of the Tenth District Court of Appeals
granting a writ of mandamus that orders the administrator to vacate the November
14, 2013 order of the administrator’s designee finding that appellee, Daily Services,
L.L.C., was the successor to I-Force, L.L.C., and was responsible for I-Force’s
rights and obligations under former Ohio Adm.Code 4123-17-02(C), 2006-2007
Ohio Monthly Record 1-79, effective July 27, 2006, and to enter an order finding
that Daily Services is not the successor to I-Force.
       {¶ 2} For the reasons that follow, we reverse the judgment of the court of
appeals and deny the writ of mandamus.
                      Factual and Procedural Background
       {¶ 3} Daily Services is a temporary-employment agency owned by Ryan
Mason that focuses on short-term or daily staffing. Mason also owned another
temporary-employment agency called I-Force that focused on long-term staffing.
The businesses were located in adjacent buildings on Morse Road in Columbus.
Each agency had its own workers’ compensation policy.
       {¶ 4} In 2008, I-Force’s workers’ compensation premium increased to
approximately $3.5 million based on its poor claims history. I-Force did not pay
its premium for the second half of 2008, which was due by February 28, 2009.
       {¶ 5} During an audit of Daily Services conducted in April 2009, the bureau
learned that I-Force had closed over the weekend of March 21-22, 2009, but that
the business appeared to be continuing to operate through Daily Services.
Consequently, the bureau concluded that Daily Services was the successor-in-
interest to I-Force and therefore was responsible for all of I-Force’s existing and
future financial rights and obligations, effective March 23, 2009. In addition, the




                                          2
                                January Term, 2018




bureau combined the experience of the two companies pursuant to Ohio Adm.Code
4123-17-02(B), to establish the premium rate of Daily Services, as the successor.
       {¶ 6} On June 1, 2009, Daily Services received from the bureau an invoice
for more than $3.48 million for I-Force’s unpaid premiums. On June 15, 2009,
Daily Services filed a protest objecting to the bureau’s determination that it was the
successor to I-Force. The protest was referred to an adjudicating committee of the
bureau for a hearing on the merits of the bureau’s decision. The committee affirmed
the bureau’s decision to combine the experience of the two entities. Daily Services
did not appeal the committee’s order.
       {¶ 7} The bureau held another hearing on March 20, 2013, to resolve the
issue of successor liability after it was determined in related collection proceedings
that the adjudicating committee had not decided the successorship issue from the
2009 protest. Two of the bureau’s employees testified on its behalf: Nancy Archer,
who conducted the 2009 investigation into I-Force’s transfer of operations to Daily
Services, and Heidi Pack, who reviewed the information from Archer and
determined that Daily Services had successor liability. Daily Services presented no
witnesses.
       {¶ 8} Following the hearing, the adjudicating committee again denied the
June 2009 protest. The committee concluded that Mason’s maneuvering of I-
Force’s business operations to Daily Services amounted to a voluntary transfer of
business operations. Thus, the committee determined that Daily Services was the
successor to I-Force under former Ohio Adm.Code 4123-17-02(C)(1).
       {¶ 9} Daily Services appealed.          The matter was referred to the
administrator’s designee, who determined that the adjudicating committee used the
proper legal standard and that Daily Services wholly succeeded I-Force for
purposes of the transfer of I-Force’s rights and obligations under the workers’
compensation law, including I-Force’s unpaid premiums, pursuant to former Ohio
Adm.Code 4123-17-02(C)(1) (“Where one employer wholly succeeds another in




                                          3
                             SUPREME COURT OF OHIO




the operation of a business, the bureau shall transfer the predecessor’s rights and
obligations under the workers’ compensation law”).
       {¶ 10} The designee itemized the evidence set forth by the adjudicating
committee, which included Daily Services’ hiring of I-Force’s permanent staff over
the weekend of March 21-22, 2009, its assumption of I-Force’s property and
computer leases, its payment of I-Force’s federal quarterly taxes, and its purchase
of the right to use the “I-Force” name. The designee also identified evidence that
Daily Services had added manual codes in preparation for acquiring I-Force’s
clients, had contacted I-Force’s clients to have them sign new contracts with a name
change only, and had ranked the profitability of I-Force’s clients. And the designee
noted that Mason ceased all I-Force business as of March 23, 2009.
       {¶ 11} Daily Services filed a complaint for a writ of mandamus alleging that
the bureau’s denial of the 2009 protest was an abuse of its discretion.
       {¶ 12} The magistrate assigned to the case at the court of appeals noted that
former Ohio Adm.Code 4123-17-02(C)(1), in effect in 2009, did not define “wholly
succeeds” and that case law provided little guidance on the meaning of the phrase.
But, the magistrate noted, the rule was amended in 2010 to expressly provide that
“an employer wholly succeeds another in the operation of a business when ‘[t]he
succession transaction is entered into for the purpose of escaping obligations under
the workers’ compensation law.’ ” State ex rel. Daily Servs., L.L.C. v. Buehrer,
2016-Ohio-8333, ¶ 66, quoting former Ohio Adm.Code 4123-17-02(C)(1)(d),
2009-2010 Ohio Monthly Record 2-3058, effective July 5, 2010. According to the
magistrate, the bureau’s findings would have been proper under this version of the
rule but were not relevant under the version of the rule that was in effect in 2009.
Thus, the magistrate concluded that the facts did not support a finding that Daily
Services wholly succeeded I-Force.
       {¶ 13} The court of appeals overruled the bureau’s objections and adopted
the magistrate’s decision.      The court acknowledged that Daily Services




                                         4
                                January Term, 2018




“orchestrated a business strategy to take over the most profitable aspects of I-
Force’s business” but concluded that doing so did not establish that Daily Services
had “wholly succeeded” the business operations of I-Force. Id. at ¶ 12. The court
of appeals therefore granted a writ of mandamus ordering the bureau to vacate the
order of the administrator’s designee.
       {¶ 14} This matter is before this court on the direct appeal of the bureau. A
cross-appeal filed by Daily Services was dismissed for failure to prosecute. 149
Ohio St. 3d 1424, 2017-Ohio-4132, 75 N.E.3d 1279.
                                      Analysis
       {¶ 15} The Workers’ Compensation Fund is funded by compulsory
contributions from employers and is administered by the state. Ohio Constitution,
Article II, Section 35. The bureau is required to adopt rules with respect to the
collection, maintenance, and disbursements of the fund, including special rules
“necessary to safeguard the fund and that are just in the circumstances.” R.C.
4123.32(B). These special rules cover “the rates to be applied where one employer
takes over the occupation or industry of another,” and “the administrator may
require that if any employer transfers a business in whole or in part or otherwise
reorganizes the business, the successor in interest shall assume, in proportion to the
extent of the transfer, * * * the employer’s account.” Id.
       {¶ 16} This case involves former Ohio Adm.Code 4123-17-02(C), which
provided:


               Succeeding employers—risk coverage transfer.
               (1) Whenever one employer succeeds another employer in
       the operation of a business in whole or in part, the successor shall
       notify the bureau of the succession. Where one employer wholly
       succeeds another in the operation of a business, the bureau shall
       transfer the predecessor’s rights and obligations under the




                                          5
                                  SUPREME COURT OF OHIO




        workers’ compensation law. The successor shall be credited with
        any credits of the predecessor, including the advance premium
        security deposit of the predecessor. This paragraph shall apply
        where an employer wholly succeeds another employer in the
        operation of a business on or after September 1, 2006.


(Emphasis added.) 2006-2007 Ohio Monthly Record 1-79, effective July
27, 2006.2
        {¶ 17} The issue before us is whether the bureau abused its discretion when
it determined that Daily Services “wholly succeed[ed]” I-Force in the “operation of
a business” for purposes of transferring I-Force’s unpaid premium liabilities to
Daily Services pursuant to former Ohio Adm.Code 4123-17-02(C)(1). An abuse
of discretion occurs when there is no evidence upon which the bureau could have
based its decision. State ex rel. Commercial Lovelace Motor Freight, Inc. v.
Lancaster, 22 Ohio St. 3d 191, 193, 489 N.E.2d 288 (1986). So long as there is
some evidence in the record to support the decision, then the bureau acted within
its discretion and the granting of a writ of mandamus is not warranted. State ex rel.
Secreto v. Indus. Comm., 80 Ohio St. 3d 581, 582-583, 687 N.E.2d 715 (1997).
        {¶ 18} The bureau argues that as part of its statutory duty to safeguard the
Workers’ Compensation Fund, it is within its discretion under the version of former
Ohio Adm.Code 4123-17-02 applicable to this case to deem an employer to have
“wholly succeeded” another when nothing remains of the predecessor employer
after the successor employer assumes the predecessor’s business operations. Thus,
the bureau contends, even if Daily Services did not assume every customer,


2
   Ohio Adm.Code 4123-17-02(C) was amended, effective July 2010, to require transfer of the
predecessor’s rights and obligations when the succession transaction was entered into for the
purpose of escaping financial obligations under the workers’ compensation law. Former Ohio
Adm.Code 4123-17-02(C)(1), 2009-2010 Ohio Monthly Record 2-3058, effective July 5, 2010. The
bureau did not apply this provision and does not contend that it applies to the facts of this case.




                                                6
                               January Term, 2018




employee, or lease held by I-Force, it wholly succeeded the business operations of
I-Force, which no longer existed after the weekend transfer in March 2009. The
bureau also maintains that its statutory obligation to safeguard the fund authorizes
it to find that an employer is a “successor in interest” when that employer attempts
to evade workers’ compensation liabilities.
       {¶ 19} We agree.
 Daily Services “wholly succeeded” the business operations of I-Force even if it
  did not assume every customer, employee, or lease held by I-Force before the
                                     transfer
       {¶ 20} This court has held that a successor-in-interest, for workers’
compensation purposes, is simply a transferee of a business in whole or in part.
State ex rel. Lake Erie Constr. Co. v. Indus. Comm., 62 Ohio St. 3d 81, 83-84, 578
N.E.2d 458 (1991). The transfer must be voluntary. State ex rel. Valley Roofing,
L.L.C. v. Bur. of Workers’ Comp., 122 Ohio St. 3d 275, 2009-Ohio-2684, 910
N.E.2d 1018, ¶ 5. A transfer may be in a manner other than by a purchase. State
ex rel. K & D Group, Inc. v. Buehrer, 135 Ohio St. 3d 257, 2013-Ohio-734, 985
N.E.2d 1270, ¶ 13.
       {¶ 21} The bureau maintains that the transfer of business operations from
one entity to another does not require counting the assets that the successor
acquired. The bureau argues that the evidence established that over the course of
one weekend, Daily Services assumed I-Force’s business functions, including
many of its employees, leases, and best customers. The bureau further argues that
because I-Force then ceased to exist, Daily Services wholly succeeded the business
operations of I-Force.
       {¶ 22} The evidence supports this conclusion. The administrator’s designee
detailed the transfer of I-Force’s permanent employees, leases, and contracts to
Daily Services over the weekend before I-Force ceased doing business, Mason’s
planning the transition in advance by establishing a system ranking I-Force’s




                                         7
                             SUPREME COURT OF OHIO




customers based on creditworthiness and payment history, and Mason’s adding
new manual codes to Daily Services’ account in preparation for workers’
compensation coverage for those customers moving from I-Force to Daily Services.
         {¶ 23} The administrator’s designee also relied on statements from I-
Force’s regional supervisors who were told to contact I-Force’s clients and have
them sign new contracts informing them that it was a name change only with no
interruption of services. Finally, the evidence indicated that on March 23, 2009,
Mason ceased operating I-Force altogether.
         {¶ 24} Thus, even if Daily Services did not assume every customer,
employee, or lease held by I-Force, there was some evidence to support the
conclusion that Daily Services wholly succeeded I-Force for purposes of the
version of former Ohio Adm.Code 4123-17-02(C) applicable here. As of March
23, 2009, nothing remained of I-Force except the business functions that were
assumed by Daily Services. The bureau did not abuse its discretion when it
determined that Daily Services wholly succeeded the business operations of I-
Force.
The bureau’s statutory obligation to safeguard the Workers’ Compensation Fund
   authorizes it to find that an employer is a “successor in interest” when that
           employer attempts to evade workers’ compensation liabilities
         {¶ 25} The bureau has a fiduciary responsibility to safeguard the Workers’
Compensation Fund. R.C. 4123.32(B); State ex rel. Harry Wolsky Stair Builder,
Inc., v. Indus. Comm., 58 Ohio St. 3d 222, 224, 569 N.E.2d 900 (1991). This
responsibility includes detecting and thwarting an employer’s scheme to avoid its
workers’ compensation liabilities.
         {¶ 26} Below, the court of appeals acknowledged that Mason intentionally
orchestrated a business strategy for Daily Services to take over the most profitable
aspects of I-Force’s business by cherry-picking customers, employees, and
business locations.    Under these circumstances, the bureau did not abuse its




                                         8
                                January Term, 2018




discretion when it concluded that Daily Services was the successor-in-interest to I-
Force based on the evidence that Mason was attempting to evade workers’
compensation liabilities.
       {¶ 27} When an order is adequately explained and based on some evidence,
there is no abuse of discretion and a reviewing court must not disturb the order.
State ex rel. Avalon Precision Casting Co. v. Indus. Comm., 109 Ohio St. 3d 237,
2006-Ohio-2287, 846 N.E.2d 1245, ¶ 9. The final order of the administrator’s
designee, affirming the March 20, 2013 decision of the adjudicating committee,
concluded that the adjudicating committee correctly analyzed the evidence in light
of the proper standard in effect at the time of the transfer—whether Daily Services
wholly succeeded I-Force—under the version of former Ohio Adm.Code 4123-17-
02(C)(1) at issue here and that the committee based its decision on extensive
evidence in the record. Therefore, the bureau did not abuse its discretion, and Daily
Services failed to demonstrate that it was entitled to relief in mandamus.
       {¶ 28} We reverse the judgment of the court of appeals and deny the writ.
                                                                 Judgment reversed
                                                                    and writ denied.
       O’CONNOR, C.J., and FRENCH and DEGENARO, JJ., concur.
       FISCHER, J., concurs in judgment only.
       KENNEDY, J., dissents, with an opinion joined by O’DONNELL and DEWINE,
JJ.
                               _________________
       KENNEDY, J., dissenting.
       {¶ 29} Because the plain language of former Ohio Adm.Code 4123-17-02,
2006-2007 Ohio Monthly Record 1-79, effective July 27, 2006, compels the
conclusion that appellee, Daily Services, L.L.C., did not wholly succeed I-Force,
L.L.C., in the operation of its business, I dissent. Accordingly, I would affirm the
judgment of the Tenth District Court of Appeals granting a writ of mandamus to




                                         9
                                SUPREME COURT OF OHIO




compel the Bureau of Workers’ Compensation (“BWC”) to vacate its order finding
that Daily Services is I-Force’s successor-in-interest.
          {¶ 30} R.C. 4123.32 directs appellant, the administrator of the BWC, to
adopt rules concerning


          the collection, maintenance, and disbursements of the state
          insurance fund including * * * :
                 ***
                 (B) Such special rules as the administrator considers
          necessary to safeguard the fund and that are just in the
          circumstances, covering the rates to be applied where one employer
          takes over the occupation or industry of another or where an
          employer first makes application for state insurance, and the
          administrator may require that if any employer transfers a business
          in whole or in part or otherwise reorganizes the business, the
          successor in interest shall assume, in proportion to the extent of the
          transfer, as determined by the administrator, the employer’s
          account and shall continue the payment of all contributions due
          under this chapter.


(Emphasis added.)
          {¶ 31} We have recognized that R.C. 4123.32(B) “is an enabling statute and
does not independently impose any employer obligation.” State ex rel. Health Care
Facilities, Inc. v. Bur. of Workers’ Comp., 80 Ohio St. 3d 642, 646, 687 N.E.2d 763
(1998).
          {¶ 32} The BWC’s administrator exercised this authority to promulgate
rules regarding successor liability and adopted former Ohio Adm.Code 4123-17-
02(C)(1), which at the times relevant to this appeal provided:




                                             10
                                 January Term, 2018




               Whenever one employer succeeds another employer in the
       operation of a business in whole or in part, the successor shall notify
       the bureau of the succession. Where one employer wholly succeeds
       another in the operation of a business, the bureau shall transfer the
       predecessor’s    rights   and    obligations   under    the   workers’
       compensation law.


2006-2007 Ohio Monthly Record 1-79, effective July 27, 2006.
       {¶ 33} As we recently explained in In re A.J., “[w]e apply the same rules of
construction to interpreting administrative regulations as we do to interpreting
statutory provisions.” 148 Ohio St. 3d 218, 2016-Ohio-8196, 69 N.E.3d 733, ¶ 19.
We therefore “give the words of the administrative rules their plain and ordinary
meaning to discern the intent of the rule.” Id. And when the language of a rule is
plain and unambiguous and conveys a clear and definite meaning, it must be
applied, not interpreted. See Symmes Twp. Bd. of Trustees v. Smyth, 87 Ohio St. 3d
549, 553, 721 N.E.2d 1057 (2000); Sears v. Weimer, 143 Ohio St. 312, 55 N.E.2d
413 (1944), paragraph five of the syllabus.
       {¶ 34} Former     Ohio     Adm.Code      4123-17-02(C)(1)     is   plain   and
unambiguous. The word “wholly” means “to the full or entire extent: without
diminution or reduction:   ALTOGETHER, COMPLETELY, TOTALLY.”          (Capitalization
sic.) Webster’s Third New International Dictionary 2612 (2002). And we have
explained that for purposes of workers’ compensation law, succession is not the
same as the legal concept of corporate succession but, rather, involves the voluntary
act of one employer transferring its business operations to another. State ex rel.
K&D Group, Inc. v. Buehrer, 135 Ohio St. 3d 257, 2013-Ohio-734, 985 N.E.2d
1270, ¶ 13, 15. Successor liability therefore applies only when one employer
voluntarily transfers its entire business operations to another.




                                          11
                             SUPREME COURT OF OHIO




       {¶ 35} Moreover, a comparison of R.C. 4123.32(B) and former Ohio
Adm.Code 4123-17-02(C)(1) reveals that although the General Assembly
authorized the administrator to impose successor liability when the employer
“transfers a business in whole or in part or otherwise reorganizes the business,” the
rule imposed liability only “[w]here one employer wholly succeeds another in the
operation of a business.” Similarly, the rule required a successor to notify the BWC
when it succeeded the business operations of another “in whole or in part,” yet in
the next sentence, the rule provided for successor liability only when one employer
wholly succeeded another. The use of different words conveys the intent that those
words have different meanings. Huntington Natl. Bank v. 199 S. Fifth St. Co., 10th
Dist. Franklin No. 10AP-1082, 2011-Ohio-3707, ¶ 18; State v. Steele, 8th Dist.
Cuyahoga No. 105085, 2017-Ohio-7605, ¶ 15. Therefore, succession in part, a
business reorganization, or anything short of a total transfer is not sufficient to
establish that one employer has wholly succeeded another in the operation of a
business.
       {¶ 36} In this case, according to Heidi Pack, the BWC employee who
determined that Daily Services was I-Force’s successor, I-Force’s “business” was
providing its customers with temporary workers. And the most important aspect of
that business was I-Force’s relationship with its customers; she testified that “if
they didn’t take any of the clients over there, * * * there’s no successorship there.”
However, Rick Fazzina, chief financial officer of Daily Services, averred that the
company “captured thirty-four point seven percent (34.7%) of I-Force’s payroll
when it closed.”     Reviewing comparisons of Daily Services’ and I-Force’s
customers, the administrator’s designee found that “on day one of business, Daily
Services had approximately half of I-Force’s business” and “30 percent of the
customers.” And the lead opinion itself recognizes that Daily Services “cherry-
pick[ed]” I-Force’s customers. Lead opinion at ¶ 26. Therefore, because Daily




                                         12
                                January Term, 2018




Services did not receive I-Force’s entire business—i.e., its relationship with its
customers—it did not wholly succeed I-Force in the operation of that business.
       {¶ 37} Moreover, Daily Services entered new contracts with a number of I-
Force’s former employees and clients and assumed some of its business leases.
Other than the transfer of the right to use the I-Force name, there is no asset-
purchase agreement or assignment of contractual rights in this record. In fact, at
the hearing before the BWC adjudicating committee, the BWC’s auditor, Nancy
Archer, testified that three of I-Force’s employees were bound by noncompete
agreements and did not believe that they could sign new contracts with Daily
Services.
       {¶ 38} In State ex rel. K&D Group, Inc., we rejected the view that one
employer, K&D Group, wholly succeeded the business operations of another
employer, Mid-America Management Corporation, when K&D Group “hired some
former employees of Mid-America, assumed management of the leases that the
prior apartment-complex owner had with its tenants, and operate[d] under the same
workers’ compensation manual numbers as Mid-America.” 135 Ohio St. 3d 257,
2013-Ohio-734, 985 N.E.2d 1270, at ¶ 16. Rather, we concluded that “K&D Group
merely contracted with the new owner to assume management of the existing
apartment complex. Thus, the [BWC] abused its discretion when it treated K&D
Group as a successor in interest.” Id.
       {¶ 39} Similarly, here, I-Force did not transfer its entire business
operations, but rather, Daily Services entered new contracts with some of I-Force’s
former employees, clients, and lessors. As in K&D Group, that is not sufficient to
demonstrate that Daily Services wholly succeeded I-Force’s business operations.
       {¶ 40} The lead opinion also states that the BWC “did not abuse its
discretion when it concluded that Daily Services was the successor-in-interest to I-
Force based on the evidence that [Ryan] Mason [the owner of Daily Services and
I-Force] was attempting to evade workers’ compensation liabilities.” Lead opinion




                                         13
                            SUPREME COURT OF OHIO




at ¶ 26. In essence, the lead opinion concludes that regardless of the meaning of
the rule, the BWC’s decision to declare Daily Services liable for I-Force’s
obligations is justified by the BWC’s fiduciary duty to protect the state insurance
fund. However, the administrator promulgated former Ohio Adm.Code 4123-17-
02(C)(1) as the means of protecting the fund in these circumstances, and the “BWC
and the commission must follow their own rules as written. * * * They cannot give
selective effect to provisions to produce a desired result or otherwise change them
without complying with the R.C. Chapter 119 rule-making procedure,” State ex rel.
Health Care Facilities, Inc., 80 Ohio St. 3d at 647, 687 N.E.2d 763.
       {¶ 41} This does not mean that I-Force can evade its liability under
workers’ compensation law. However, rather than taking the shortcut of invoicing
a separate corporate entity that received none of I-Force’s corporate assets other
than the right to use the I-Force name, the BWC has to pursue other remedies to
recoup the unpaid premiums from I-Force (or its owner, if it can pierce the
corporate veil). See Bur. of Workers’ Comp. v. Mullins, 140 Ohio App. 3d 375, 377-
378, 747 N.E.2d 856 (4th Dist.2000) (explaining that the BWC could seek recovery
for unpaid premiums through garnishment proceedings).
       {¶ 42} Accordingly, I would affirm the judgment of the court of appeals
granting a writ of mandamus to compel the BWC to vacate its order holding Daily
Services liable for I-Force’s unpaid workers’ compensation premiums.
       O’DONNELL and DEWINE, JJ., concur in the foregoing opinion.
                              _________________
       Michael DeWine, Attorney General, and John Smart, Assistant Attorney
General; and Porter, Wright, Morris & Arthur, L.L.P., L. Bradfield Hughes, James
A. King, and David S. Bloomfield Jr., for appellant.
                              _________________




                                        14